DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Han et al (US 20150142248 A1), hereinafter referred to as Han. 
Regarding claim 1, Han discloses: An apparatus [Han teaches, (Han, 0017), …”an object of the present invention is to provide an apparatus and method that recognize and provide the precise location and heading of an autonomous driving vehicle"...]
comprising 
a processor and memory including computer program code, [Han teaches, (Han, 0078), …”a processing device, that is, the location/heading recognition unit 60, has a plurality of processor cores to enable multi-threading.”] 
the memory and computer program code configured to, with the processor, enable the apparatus at least to: determine a current location of a vehicle on a road network [Han teaches, (Han, 0017), …” an apparatus and method that recognize and provide the precise location and heading of an autonomous driving vehicle on a road within a complicated housing complex using only a standardized Geographic Information System (GIS) map and image information.”] Also, [(Han, 0103), …“ the absolute location and attitude of the vehicle are obtained by combining an Extended Kalman Filter (EKE) with a Particle Filter (PF).”…]
comprising a plurality of different paths of travel using respective recursive Bayesian filters for each of the different paths of travel, [Han teaches, (Han, 0050), “The management server 20 generates a GIS map of the inside of the housing complex and a required path when the entry of an approved vehicle into the housing complex is monitored by the environment monitoring sensor 10. Here, the required path includes a path along which the vehicle arrives at a destination, and a path along which the vehicle departs from the housing complex.”] The examiner interprets both paths, the entry path and the exit path as two different paths of travel having different paths, and these generated paths could change depending on where the vehicle is headed within the housing complex. Also, [(Han, 0106), …“The PF is Bayesian sequential importance sampling technology, and is intended to recursively calculate approximate values of posterior distribution using limited weight samples.”…] 
wherein each recursive Bayesian filter is configured to compare data received from a sensor on the vehicle with predetermined map data for the respective path of travel to calculate a likelihood of the vehicle being currently located on the respective path of travel and a probability distribution of possible locations along this path of travel. [Han teaches, (Han, 0069), Images captured (collected) by the two forward cameras 40a and 40b are transmitted to the location/heading recognition unit 60. The location/heading recognition unit 60 may combine 
Regarding claim 2, Han discloses: The apparatus of claim 1, wherein the apparatus is configured to determine the plurality of different paths of travel. [Han teaches, (Han, 0050), “The management server 20 generates a GIS map of the inside of the housing complex and a required path when the entry of an approved vehicle into the housing complex is monitored by the environment monitoring sensor 10. Here, the required path includes a path along which the vehicle arrives at a destination, and a path along which the vehicle departs from the housing complex.”] As shown above the examiner interprets the entry and exit paths as different paths. And the paths could change depending on the vehicle heading. Also, [(Han 0065), “the in-housing complex management device 100 may provide auxiliary information with respect to potential sources of interference with the safe driving of the vehicle, such as obstacles and temporarily inaccessible areas. When the occurrence of a static or dynamic obstacle that may interfere with the driving of the vehicle is detected by the environment monitoring sensor 10, this detected information is reported to the management server 20, and the management server 20 provides 
Regarding claim 3, Han discloses: The apparatus of claim 2, wherein the apparatus is configured to map-match at least one known location of the vehicle with the predetermined map data to determine the plurality of different paths of travel. [Han teaches, (Han, 0019), “The location/heading recognition unit may estimate ego-motion from stereoscopic images, acquired by the image sensor, using a multi-view image processing technique, convert the images collected by the image sensor into images projected onto a ground surface of the road to extract markers on the road, obtain a probability of matching the GIS map to estimate a current location and attitude, and estimate a dynamic behavioral state of the vehicle based on the estimated ego-motion and the estimated current location and attitude to output predicted results of a state of the vehicle.”] Also, [(Han, 0050), “The management server 20 generates a GIS map of the inside of the housing complex and a required path when the entry of an approved vehicle into the housing complex is monitored by the environment monitoring sensor 10. Here, the required path includes a path along which the vehicle arrives at a destination, and a path along which the vehicle departs from the housing complex.”], Additionally, [(Han, 0066), “Accordingly, the target vehicle plans a path along which it will travel, based on the provided information, determines a path in consideration of the information of the environment monitoring sensor 10 if necessary, and safely travels to a final destination along the path.”] As shown above on claims 1 and 2, upon entry of the vehicle the system reads the vehicle heading and generates start, and exit paths which are considered to be different paths. In addition the system reads obstacles and provides the information to the vehicle as necessary to update the routing. 
Regarding claim 5, Han discloses: The apparatus of any of claim 2, wherein the apparatus is configured to determine one or more additional paths of travel in [[the]] an event that the likelihood[[s]] associated with each of the different paths of travel indicate that none of these paths of travel sufficiently fit the sensor data. [Han teaches, (Han, 0050), “The management server 20 generates a GIS map of the inside of the housing complex and a required path when the entry of an approved vehicle into the housing complex is monitored by the environment monitoring sensor 10. Here, the required path includes a path along which the vehicle arrives at a destination, and a path along which the vehicle departs from the housing complex.”] As shown on claims 1-3 above, the system monitors obstacles along the entry and exit paths of the vehicle and generates information for the vehicle to update the routes. Additionally, [(Han, 0065), …”, the in-housing complex management device 100 may provide auxiliary information with respect to potential sources of interference with the safe driving of the vehicle, such as obstacles and temporarily inaccessible areas. When the occurrence of a static or dynamic obstacle that may interfere with the driving of the vehicle is detected by the environment monitoring sensor 10, this detected information is reported to the management server 20, and the management server 20 provides the information to the target vehicle if necessary.”…] Additionally, [(Han, 0066), “Accordingly, the target vehicle plans a path along which it will travel, based on the provided information, determines a path in consideration of the information of the environment monitoring sensor 10 if necessary, and safely travels to a final destination along the path.”]
Regarding claim 6, Han discloses: The apparatus of claim 1, wherein the apparatus is configured to determine the current location of the vehicle 
Although Han’s apparatus is able to find the location of the vehicle by using probability  at least partially by: exclude[[ing]] any paths of travel having an associated likelihood below a predefined threshold; exclude[[ing]] any path of travel in which [[the]] a ratio of its associated likelihood to that of [[the]] a most likely path of travel is below a predefined threshold; or exclude[[ing]] all but a predefined number of paths of travel having [[the]] a highest associated likelihoods whilst retaining any paths of travel having an associated likelihood equal to the lowest of the remaining paths of travel. [(Han teaches, (Han, 0096 and figure 8), “At this step, in order to further improve precision, outliers (abnormal points or false information) are eliminated using Random Sample Consensus (RANSAC), and an optimal solution of the current attitude causing a re-projection error to be minimized is found using only inliers (true information) at step S68. As described above, ego-motion information may be obtained from the attitude at step S70. Finally, since the vehicle is a very high mass object, the dynamic behavioral characteristics of the vehicle have low frequency characteristics, so that noise caused by an arithmetic error or the like is eliminated using a Low Pass Filter (LPF), thus obtaining stable ego-motion information at step S72.”] By using a low pass filter, allows the system to filter unwanted noise. Also, [(Han, 0019), “The location/heading recognition unit may estimate ego-motion from stereoscopic images, acquired by the image sensor, using a multi-view image processing technique, convert the images collected by the image sensor into images projected onto a ground surface of the road to extract markers on the road, obtain a probability of matching the GIS map to estimate a current location and attitude, and estimate a dynamic behavioral state of the vehicle based on the estimated ego-motion and the estimated current location and attitude to output predicted results of a state of the vehicle.”] Also [(Han 0122), “At PF resampling (re-extraction) step S126, particles to be used in a subsequent frame are newly generated based on weights. The newly generated particles are obtained in proportion to the respective weights, and inherit the attributes of previous particles without change. In this case, when the maximum value p.sub.max=max{p.sub.t.sup.i|i=1 . . . N} of the observation probabilities of the particles is less than or equal to a threshold value .tau..sub.p, it may be considered than the reliability of an estimated vehicle state is low. In this case, a particle having a predicted result value obtained by the Extended Kalman Filter (EKF) as an attribute is additionally generated, and thus reliability in a subsequent step may be improved.”]
Regarding claim 8, Han discloses: The apparatus of claim 7, wherein each recursive Bayesian filter is a Kalman filter configured to produce a Gaussian distribution of possible locations along the respective path of travel, [Han teaches, (Han 106), …“ The PF is Bayesian sequential importance sampling technology, and is intended to recursively calculate approximate values of posterior distribution using limited weight samples.”] Also, [(Han, 0110), “PF prediction step S120 is intended to predict the posterior probabilities of location and attitude of the vehicle where the quantity of ego-motion of the vehicle has been obtained. When an ego-motion vector is defined as… …where {tilde over (w)}.sub.t denotes predicted noise and generally conforms to a Gaussian distribution.”]
and wherein the apparatus is configured to determine the current location of the vehicle as the center a center of the Gaussian distribution associated with the path of travel having the greatest associated likelihood. [Han teaches, (Han 0107), “The particle filter (PF) may directly obtain results from observed values only by calculating the likelihood of input values and observed values, is easily implemented, and has very high robustness. Furthermore, the PF suitably adjusts the number and distribution of particles, and also enables global convergence.”] Also, [(Han, 0118), “If the observation probabilities of all particles have been obtained, weights of the respective particles are obtained from the observation probabilities. The weights of the particles are obtained by normalizing the respective observation probabilities,”…] additionally, (Han, 0101-0132, and figure 9), describe these processes in further detail.
Regarding claim 9, Han discloses: The apparatus of claim 1, wherein the apparatus is configured to normalize the likelihood[[s]] calculated by the recursive Bayesian filters to obtain a probability distribution of [[the]] possible paths of travel. [Han teaches, (Han, 0118), “If the observation probabilities of all particles have been obtained, weights of the respective particles are obtained from the observation probabilities. The weights of the particles are obtained by 
Regarding claim 10, Han discloses: The apparatus of claim 1, wherein each recursive Bayesian filter is configured to compare the sensor and predetermined map data to include one or more additional physical state variables in the probability distribution. [Han teaches, (Han, 0069), “Images captured (collected) by the two forward cameras 40a and 40b are transmitted to the location/heading recognition unit 60. The location/heading recognition unit 60 may combine those images in a stereoscopic manner to estimate the movement of the vehicle, and may compare images projected onto a ground surface with GIS map data to estimate the location and heading of its own vehicle.”…] Also, [(Han, 0022), “The location/heading recognition unit may use a combination of a Particle Filter (PF) with an Extended Kalman Filter (EKF) to compare each projected image with the GIS map.”] Also, [(Han, 0106), …”The PF is Bayesian sequential importance sampling technology, and is intended to recursively calculate approximate values of posterior distribution using limited weight samples.”…” "where state vector x.sub.t=[xt yt .theta.t].sup.T denotes particles indicating the location of the vehicle and the attitude of the vehicle in an orthogonal coordinate system"...] 
Regarding claim 13, Han discloses: The apparatus of claim 1, wherein each recursive Bayesian filter is configured to compare real-time sensor data with the predetermined map data. [Han teaches, (Han, 0022), "The location/heading recognition unit may use a combination of a Particle Filter (PF) with an Extended Kalman Filter (EKF) to compare each projected image with the GIS map."] Also, [(Han, 0069), “Images captured (collected) by the two forward cameras 40a 
Regarding claim 14, Han discloses: The apparatus of claim 1, wherein the apparatus is configured to store [[the]] a sensor data after it has been received, and each recursive Bayesian filter is configured to compare the stored sensor data with the predetermined map data. [Han teaches, (Han, 0021), "The location/heading recognition unit may be configured such that, when movement of the autonomous driving vehicle above a predetermined amount occurs, and generation of a new key frame is required, a separate thread performs bundle adjustment and then updates the point cloud."] Also, [(Han, 0022), "The location/heading recognition unit may use a combination of a Particle Filter (PF) with an Extended Kalman Filter (EKF) to compare each projected image with the GIS map."]
Regarding claim 15, Han discloses: The apparatus of claim 1, wherein the plurality of different paths of travel are two-dimensional or three-dimensional paths of travel. [Han teaches, (Han, claims 13), “13. The method of claim 12, wherein recognizing the location and heading of the autonomous driving vehicle comprises: estimating ego-motion from stereoscopic images acquired by the image sensor, using a multi-view image processing technique; extracting markers on the road by converting the images collected by the image sensor into images projected onto a ground surface of the road, and estimating a current location and attitude by obtaining a probability of matching the GIS map; and estimating a dynamic behavioral state of the vehicle based on the estimated ego-motion and the estimated current location and attitude and then 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 7, are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Yamada, (US 20080319596 A1).
Regarding claim 4,  where all the limitations of claim 2 are disclosed by Han as described above. However, it is not specifically disclosed by Han: The apparatus of claim 2, wherein the apparatus is configured to extend a path of travel based on the predetermined map data when the current location of the vehicle is determined to be proximal to [[the]] an end of the path of travel. However, [Yamada teaches, (Yamada, 0088), …” the control section 24 of the navigation ECU 20 according to the second embodiment estimates a distance (equivalent to an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Han by the teachings of Yamada where they are both directed to the same field of endeavor of routing for vehicles.  Where one would have been motivated to modify Han, by the use of a known technique to improve a similar device in the same way, as taught by Yamada.  In this instance the modification of Han whom does not specifically teach providing the path towards the end of the trip without carrying out too much computation, as taught by Yamada.  This would have been advantageous as it would reduce the computation the system would have to do towards the end of the trip and also allow for faster presentation of the data to the user.  
Regarding claim 7, Although Han’s system is able to detect the vehicle using the images collected by the camera and then matches the images to a map using the filters, Han does not explicitly disclose the system detecting various locations for the vehicle along a path. 
Han fails to disclose: The apparatus of claim 1, wherein the apparatus is configured to determine the current location of the vehicle as one or more of the possible locations along the path of travel having [[the]] a greatest associated likelihood. However, [Yamada teaches, (Yamada, 0063), …” the control section 24 estimates a destination of the subject vehicle for the present driving and a route expected to be traveled by the subject vehicle up to the destination. In the estimation, the control section 24 provides a Bayesian network model in the route history with a driving link sequence of the hybrid vehicle for the present driving. In this manner, the control section 24 can acquire the likelihood (equivalent to reliability) of each destination in the Bayesian network model. A destination having the highest likelihood is assumed to be estimated destination. The control section 24 performs a process equivalent to the route calculation process 30 on the estimated destination to determine an optimum route (hereafter referred to as an estimated route) from the present position to the estimated destination.”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Han by the teachings of Yamada where they are both directed to the same field of endeavor of routing for vehicles.  Where one would have been motivated to modify Han, by the use of a known technique to improve a similar device in the same way, as taught by Yamada.  In this instance the modification of Han whom does not specifically teach determining the location of the vehicle having the greatest associated likelihood, as taught by Yamada.  This would have been advantageous as the system would be able to provide an optimal path for the vehicle destination. 
Claims 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of in view of Nishibashi et al, (US 20100138148 A1), hereinafter referred to as Nishibashi. 
Regarding claim 11, Although Han talks about using state vectors to indicate the location of the vehicle, Han uses variables based on the camera system and the ego-motion of the vehicle. Thus Han does not explicitly describe using one or more variables such as: The apparatus of claim 10, wherein the one or more additional physical state variables comprise at least one of speed, heading, angular velocity, odometer scaling factor, and gyroscope calibration parameters. 
However, [Nishibashi teaches, (Nishibashi 0025), “The GPS receiver 21 detects the current position of the vehicle on the basis of GPS signals received from GPS satellites. The current position of the vehicle detected by this GPS receiver 21 is informed to the information processing unit 4 via the bus 5 as a current position signal. The direction sensor 22 detects the angular velocity of the vehicle at the time when the vehicle is making a turn. The angular velocity detected by this direction sensor 22 is informed to the information processing unit 4 as an angular velocity signal. The distance sensor 23 detects the traveled distance of the vehicle. The traveled distance detected by this distance sensor 23 is informed to the information processing unit 4 as a distance signal.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Han by the teachings of Nishibashi where they are 
Regarding claim 12, Han fails to disclose: The apparatus of claim 11, wherein the paths of travel are unidirectional, and wherein the apparatus is configured to, in [[the]] an event that the heading of the vehicle differs by more than 900 relative to [[the]] a direction of a particular path of travel, add an identical path of travel extending in the opposite direction. 
However, [Nishibashi teaches, (Nishibashi, 0041 and figure 4), …”when the vehicle M is within a certain distance from the waypoint V, as shown in FIG. 4, along an extension of the road along which the vehicle has traveled until reaching the waypoint V by way of the route P1, the navigation apparatus in accordance with Embodiment 1 judges that the user is driving the vehicle to travel along the extension of the road while searching for a location where the user can make a U-turn, and therefore continues the guidance to urge the user to make a U-turn and inhibits execution of the rerouting. In this case, a value larger than several tens of meters as mentioned above, e.g., several hundreds of meters can be used as the certain distance.”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Han by the teachings of Nishibashi where they are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN P VILLAMIL whose telephone number is (571)272-7903.  The examiner can normally be reached on M-F TW 8:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Y Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/J.P.V./Examiner, Art Unit 3666                                                                                                                                                                                                        
/BHAVESH V AMIN/Primary Examiner, Art Unit 3666